Citation Nr: 1710506	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-42 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee, status post meniscus tear, with surgical repair and degenerative joint disease. 

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee with degenerative joint disease by X-ray, residual pain and limitation of flexion prior to October 15, 2015, and an evaluation in excess of 30 percent thereafter. 

3.  Entitlement to a rating in excess of 10 percent for left knee instability. 

4.  Entitlement to a rating in excess of 10 percent for right knee instability.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) from September 2009 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and VA Appeals Management Center.

 In February 2013, the Board denied the claims for increased ratings for the service-connected right and left knee disabilities. The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Memorandum Decision, the Court vacated and remanded the Board's February 2013 decision. (The Veteran did not appeal the Board's February 2013 denial of a compensable rating for a right knee postoperative scar to the Court; as a result, this issue was deemed abandoned in the April 2014 Memorandum Decision).

The claims were previously remanded by the Board in September 2014, March 2015, and January 2016.

VA's General Counsel has held that when a knee disorder is rated based on arthritis with limitation of motion and a Veteran also has instability of the knee, separate evaluations may be assigned for limitation of motion and for instability.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fd. Reg. 56, 704 (1998); 38 C.F.R. § 4.59.  Based on the additional development under taken while the case was remanded, the Agency of Original Jurisdiction (AOJ) granted separation evaluations for right and left knee instability in an April 2016 rating decision.  As such the issues have been incorporated on the first page.

The most recent VA Form 21-22 contained in the claims folder was received in January 1999 appointing The American Legion as the Veteran's representative before VA.  In correspondence received in May 2011, the Veteran indicated that the Veteran wished to remove The American Legion as his representative and that he would be representing himself in this matter.  In September 2014, another Veterans Service Organization submitted documentation on the Veteran's behalf.  However, The American Legion continued to submit documentation including written briefs in December 2015 and October 2016.  In light of the confusion contained in the claims folder concerning his representation, the Board sent the Veteran a letter to asking him to clarify his representation in February 2017.  The letter noted that if VA did not receive a response, it would be assumed that he wished to represent himself and the Board would resume review of his appeal.  As a response was not received, the Board will proceed with review of the case.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A recent precedential opinion from the Court necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the claims for increased ratings for the service-connected right and left knee disabilities on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in April 2016 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the claims can be addressed on the merits.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to ascertain the severity of the service-connected bilateral knee disabilities, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the bilateral knees since 2009, based on the findings that are otherwise available.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected bilateral knee disabilities are worse than shown on some prior examinations.  The examiner should provide, to the extent possible, a retrospective medical opinion with respect to the severity of the Veteran's service-connected bilateral knee disabilities since the Veteran underwent a VA knee examination in March 2009, based on the findings that are otherwise available.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right knee.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the functional impairment of the bilateral knees since 2009, based on the findings that are otherwise available.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After the above action has been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




